Authorization for this examiner’s amendment was given in an interview with Bernard Codd on 9 December 2021. Examiner and Applicant discussed the terms “processor”, as recited in claim 67, and “controller”, as found in claim 71. Applicant indicated that paragraphs [0016], [0096], and [0106] of the published application disclose that these two terms may be viewed as generally equivalent, and suggested that the term “controller” should be used in the claim set. Examiner reviewed the portions of the specification and agreed that the term “controller” was supported. Examiner alleged that the details of claim 68 were inconsistent with the relationship between the sensor, communications interface, processor, and database of claim 67. Applicant agreed to cancel claim 68. Claim 69 was updated to clarify the relationship set forth therein and claim 72 was updated to avoid appearance of claiming a positive relation with the patient. Applicant suggested the addition of three new claims, which are provided as 82 – 84 below.
The application has been amended as follows: 
Claim 67 has been amended as follows:
67. A system comprising:
an implantable sensor configured to generate a signal indicative of a property of a biological tissue of a patient’s body;
controller configured to receive the signal outside the patient's body and convert the signal into a current dataset; 
a communications interface configured to communicate the signal from the sensor to the controller;
a database for storing the current dataset,
wherein the controller is further configured to compare the current dataset with one or more other datasets previously stored in the database, and to assess a physical condition of the biological tissue or guide a current procedure being performed on the tissue, responsive to the comparison; and  
an output device, wherein:
the sensor is configured to be placed in, on, in contact with, embedded into, or surrounding the biological tissue, in the patient's body, 

the sensor is configured to wirelessly communicate the signal to the communications interface.
Claim 68 has been cancelled.
Claim 69 has been amended as follows:
69. The system of claim 67, wherein the communication interface is configured to communicate at least one of acute data, short-term data, or long-term data to the controller.
Claim 72 has been amended as follows:
72. The system of claim 67, wherein the communication interface is a portable device configured to be carried by the patient.

82. The system of claim 67, wherein the controller is configured to receive another signal outside the patient’s body and convert the another signal into a current reference dataset.
83. The system of claim 82, wherein the current reference dataset is included in the one or more other datasets previously stored in the database.
84. The system of claim 67, wherein the sensor is at least one of a temporary, permanently implantable, bioabsorbable, or biodegradable sensor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC FRANK WINAKUR whose telephone number is (571)272-4736. The examiner can normally be reached Mon-Fri 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx 





/ERIC F WINAKUR/Primary Examiner, Art Unit 3791